Case 1:20-cv-01016-PLM-SJB ECF No. 29, PageID.780 Filed 01/06/21 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN

 RESURRECTION SCHOOL,
 CHRISTOPHER MIANECKI, individually
 and as next friend on behalf of his minor    No. 1:20-cv-01016
 children C.M., Z.M., and N.M.,
 STEPHANIE SMITH, individually and as         Honorable Paul L. Maloney
 next friend on behalf of her minor child
 F.S.                                         Mag. Judge Sally J. Berens

                    Plaintiffs,
                                              REPLY BRIEF OF DEFENDANTS
 v.                                            DIRECTOR ROBERT GORDON
                                              AND ATTORNEY GENERAL DANA
 ROBERT GORDON, in his official                NESSEL’S JOINT MOTION TO
 capacity as the Director of the Michigan         DISMISS PLAINTIFFS’
 Department of Health and Human                  COMPLAINT (ECF NO. 13)
 Services, DANA NESSEL, in her official
 capacity as Attorney General of the State
 of Michigan, LINDA S. VAIL, in her
 official capacity as the Health Office of
 Ingham County, CAROL A. SIEMON, in
 her official capacity as the Ingham County
 Prosecuting Attorney,

                    Defendants.


 Erin E. Mersino (P70886)                     Daniel J. Ping (P81482)
 Thomas More Law Center                       Joseph T. Froehlich (P71887)
 Attorney for Plaintiffs                      Raymond O. Howd (P37681)
 24 Frank Lloyd Wright Dr.                    Assistant Attorneys General
 P.O. Box 393                                 Attorneys for Defendant MDHHS
 Ann Arbor, MI 48106                          Director Gordon
 (734) 827-2001                               P.O. Box 30736
 Erin@greatlakesjc.org                        Lansing, MI 48909
                                              (517) 335-7632
 Robert J. Muise (P62849)                     PingD@michigan.gov
 American Freedom Law Center                  FroehlichJ1@michigan.gov
 Attorney for Plaintiffs                      HowdR@michigan.gov
 P.O. Box 131098
 Ann Arbor, MI 48113
 (734) 635-3756
 rmuise@americanfreedomlawcenter.org
Case 1:20-cv-01016-PLM-SJB ECF No. 29, PageID.781 Filed 01/06/21 Page 2 of 15




                                           Ann M. Sherman (P67762)
 Bonnie G. Toskey (P30601)                 Deputy Solicitor General
 Sarah Kay Osburn (P55539)                 Rebecca A. Berels (P81977)
 Cohl Stoker & Tosky, P.C.                 Assistant Attorney General
 Attorneys for Defendants Linda Vail and   Attorneys for Defendant Dana Nessel
 Carol Siemon                              P.O. Box 30212, Lansing, MI 48909
 601 N. Capital Ave.                       (517) 335-7628
 Lansing, MI 48933                         ShermanA@michigan.gov
 (517) 372-9000                            BerelsR1@michigan.gov
 btoskey@cstmlaw.com


  REPLY BRIEF OF DEFENDANTS DIRECTOR ROBERT GORDON AND
  ATTORNEY GENERAL DANA NESSEL’S JOINT MOTION TO DISMISS
              PLAINTIFFS’ COMPLAINT (ECF NO. 13)


                                           Daniel J. Ping (P81482)
                                           Joseph T. Froehlich (P71887)
                                           Raymond O. Howd (P37681)
                                           Assistant Attorneys General
                                           Michigan Dep’t of Attorney General
                                           Attorney for Defendant MDHHS
                                           Director Gordon
                                           P.O. Box 30736, Lansing, MI 48909
                                           (517) 335-7632
                                           PingD@michigan.gov
                                           FroehlichJ1@michigan.gov
                                           HowdR@michigan.gov

                                           Ann M. Sherman (P67762)
                                           Deputy Solicitor General
                                           Rebecca A. Berels (P81977)
                                           Assistant Attorney General
                                           Michigan Dep’t of Attorney General
                                           Attorneys for Defendant Dana Nessel
                                           P.O. Box 30212, Lansing, MI 48909
                                           (517) 335-7628
                                           ShermanA@michigan.gov
                                           BerelsR1@michigan.gov
Case 1:20-cv-01016-PLM-SJB ECF No. 29, PageID.782 Filed 01/06/21 Page 3 of 15




                                             TABLE OF CONTENTS

                                                                                                                             Page

Index of Authorities ....................................................................................................... ii

I.       The mask requirements do not violate Plaintiffs’ free exercise of
         religion. ................................................................................................................ 1

II.      The mask requirement does not violate Plaintiffs’ right to substantive
         due process or equal protection. ......................................................................... 5

III.     To the extent this Court disagrees that the Eleventh Amendment
         compels dismissal of Plaintiffs’ state-law claims, this Court should
         continue its prior decision to abstain from deciding those claims. ................... 7

Conclusion and Relief Requested .................................................................................. 9




                                                                 i
Case 1:20-cv-01016-PLM-SJB ECF No. 29, PageID.783 Filed 01/06/21 Page 4 of 15




                                        INDEX OF AUTHORITIES

                                                                                                                    Page

Cases

Davis v. Prison Health Servs.,
 679 F.3d 433 (6th Cir. 2012) ...................................................................................... 8

Employment Division v. Smith,
 494 U.S. 872 (1990) .................................................................................................... 3

Maryville Baptist Church, Inc. v. Beshear,
 957 F.3d 610 (6th Cir. 2020) ...................................................................................... 3

Monclova Christian Academy v. Toledo-Lucas Cty. Health Dep’t,
 No. 20-4300, ___ F.3d ___, 2020 WL 7778170 (6th Cir. Dec. 31, 2020)................ 5, 6

New Doe Child #1 v. Congress of the United States,
  891 F.3d 578 (6th Cir. 2018) ..................................................................................... 3

Ohio Bell Tel. Co. v. Pub. Util. Comm’n of Ohio,
  301 U.S. 292 (1937) ................................................................................................... 7

Roman Catholic Diocese of Brooklyn v. Cuomo,
  141 S. Ct. 63 (2020) ........................................................................................... 4, 5, 6

Sheffield v. City of Fort Thomas, Ky.,
  620 F.3d 596 (6th Cir. 2010) ...................................................................................... 7

United States v. James,
 No. CR1908019001PCTDLR, 2020 WL 6081501 (D. Ariz. Oct. 15, 2020) ............... 7

Ward v. Polite,
  667 F.3d 727 (6th Cir. 2012) ..................................................................................... 3




                                                            ii
Case 1:20-cv-01016-PLM-SJB ECF No. 29, PageID.784 Filed 01/06/21 Page 5 of 15




I.    The mask requirements do not violate Plaintiffs’ free exercise of
      religion.

      The portion of the DHHS orders requiring masks in nearly every public space

is both neutral and generally applicable. And neutral and generally applicable laws

are presumed constitutional even when they incidentally affect an individual’s

fundamental constitutional rights. Employment Division v. Smith, 494 U.S. 872,

878–79 (1990); New Doe Child #1 v. Congress of the United States, 891 F.3d 578,

591–93 (6th Cir. 2018). This Court already reached this conclusion, and nothing in

Plaintiffs’ response brief undermines this Court’s statement that “the challenged

face-mask requirement is neutral and generally applicable.” (12/16/20 Op. & Order

p. 6, ECF No. 24, PageID.698.)

      Plaintiffs ignore this Court’s analysis, maintaining their position that the

DHHS orders are so riddled with “exceptions” as to constitute discrimination. True,

the Sixth Circuit has acknowledged that, “[a]s a rule of thumb, the more exceptions

to a prohibition, the less likely it will count as a generally applicable, non-

discriminatory law.” Maryville Baptist Church, Inc. v. Beshear, 957 F.3d 610, 614

(6th Cir. 2020) (quoting Ward v. Polite, 667 F.3d 727, 738 (6th Cir. 2012)). This is

because “[a]t some point, an exception-ridden policy takes on the appearance and

reality of a system of individualized exemptions, the antithesis of a neutral and

generally applicable policy.” Id. (quoting Ward, 667 F.3d at 740).

      But this Court has already rejected this argument. (ECF No. 24,

PageID.697-698 (“The exceptions listed in the order are very narrow and



                                            1
Case 1:20-cv-01016-PLM-SJB ECF No. 29, PageID.785 Filed 01/06/21 Page 6 of 15




discrete . . . .”).) Strangely, despite not filing their response until seven days after it

was due, see W.D. Mich. LCivR 7.2(c), Plaintiffs fail to use that time to address this

Court’s analysis on this point. (See Pls.’ Resp. Br. p. 15, ECF No. 27, PageID.727.)

In any event, Plaintiffs misconstrue the meaning of an “exception” in this context,

as well as how readily an exception to a rule represents a true constitutional

infirmity.

       Compare this case to Roman Catholic Diocese of Brooklyn v. Cuomo, 141 S.

Ct. 63, 66 (2020), in which the government imposed “very severe restrictions on

attendance” for some gatherings (including those centered around religious

worship), but not for many others, allowing in some circumstances “even non-

essential businesses [to] decide for themselves how many persons to admit.” The

exceptions to the restrictions were deemed so widespread, and their “disparate

treatment” of gatherings so unmoored from any discernible distinction in health

risk, that they called into question the sincerity of the restrictions themselves,

inexplicably “singl[ing] out houses of worship for especially harsh treatment” and,

as a result, “effectively barring many from attending religious services.” Id. at 66,

68.

       Drawing on this rationale, the Sixth Circuit recently identified a potential

Free Exercise violation in an Ohio county’s closure of in-person schools for grades 7-

12, given that it left religious schools “closed, while gyms, tanning salons, office

buildings, and the Hollywood Casino remain open”—“secular facilities” that Roman

Catholic Diocese viewed as “‘comparable’ for purposes of spreading COVID-19.”



                                             2
Case 1:20-cv-01016-PLM-SJB ECF No. 29, PageID.786 Filed 01/06/21 Page 7 of 15




Monclova Christian Academy v. Toledo-Lucas Cty. Health Dep’t, No. 20-4300, ___

F.3d ___, 2020 WL 7778170, at *3 (6th Cir. Dec. 31, 2020). As such, the Sixth

Circuit concluded the religious-school plaintiffs were likely to be able to show that

their closure impermissibly “imposed greater burdens on religious conduct than on

analogous secular conduct,” and enjoined that closure pending appeal. Id.

       No such thing can be said of the DHHS orders’ masking requirements and

exceptions thereto. The exceptions are discrete and narrow, plainly targeting

circumstances of necessity (such as swimming or eating) or particularly low health

risk (such as socially distanced outdoor exercise). Furthermore, the exceptions are

sharply limited to the duration of the activity requiring the mask’s removal,

minimizing the period of exposure and thus likelihood of infection and spread.

Given these circumscriptions in circumstance and duration, the State has carried

its burden to articulate why its interest in a general mask requirement is not

undermined by a handful of narrowly tailored exceptions; there is most certainly

nothing here akin to permitting a retail store to host “hundreds of people” all day

while houses of worship are effectively shuttered. Roman Catholic Diocese, 141 S.

Ct. at 67. 1


1 Although not strictly relevant to the legal issues before this Court, it is worth
noting the flaw in Plaintiff’s apparent premise that its social-distancing protocols
obviate any need for masking. Masks plus distancing is the formula that allows
schools to continue indoor in-person learning while reducing infection rates. See,
e.g., Keun-Sang Kwon, et al., Evidence of Long-Distance Droplet Transmission of
SARS CoV-2 by Direct Air Flow in a Restaurant in Korea, J. Korean Med. Sci.(Nov.
23, 2020) (concluding that “[d]roplet transmission can occur at a distance greater
than 2 m if there is direct air flow from an infected person”), available at
https://jkms.org/DOIx.php?id=10.3346/jkms.2020.35.e415.

                                           3
Case 1:20-cv-01016-PLM-SJB ECF No. 29, PageID.787 Filed 01/06/21 Page 8 of 15




      Finally, unlike Roman Catholic Diocese, the exceptions are equally available

to Plaintiffs—they, too, can permit their students to briefly remove their masks to

give a speech to a socially distanced audience, receive swimming lessons, eat lunch,

and so on. (See 12/18/20 DHHS Order ¶ 8, ECF No. 27-1, PageID.753.) In Roman

Catholic Diocese, the plaintiffs could not avail themselves of the “exceptions” they

challenged. And indeed, rather than “strike at the very heart of the First

Amendment’s guarantee of religious liberty,” id. at 68, the DHHS orders’ exceptions

take pains to provide additional protections for that guarantee, permitting removal

of masks to “engag[e] in a religious service” and providing an exemption from

penalty under the orders for religious worship. (See 12/18/20 DHHS Order ¶¶ 8(k),

10(d), ECF No. 27-1, PageID.753-754.)

      Accordingly, given the infirmities in their legal arguments, Plaintiffs cannot

hope to establish a fact question that should reach a jury, and dismissal is therefore

appropriate. Plaintiffs ask this Court to compare discrete exceptions permitting

removal of a mask for a limited number of activities for a limited time, to full-time

in-person instruction inside a school building. Unlike the gatherings at issue in

Roman Catholic Diocese and Monclova, these activities are not remotely

“ ‘comparable’ for purposes of spreading COVID-19,” and Plaintiffs have identified

no viable basis to conclude that the masking requirements in DHHS’s orders

“impose[] greater burdens on religious conduct than on analogous secular conduct.”

Monclova, 2020 WL 7778170 at *3.




                                           4
Case 1:20-cv-01016-PLM-SJB ECF No. 29, PageID.788 Filed 01/06/21 Page 9 of 15




      Finally, Plaintiffs spill much ink attempting to poke holes in the scientific

consensus that wearing a mask reduces the spread of the virus. (ECF No. 27,

PageID.720-722.) But notwithstanding the general rule about record evidence at

the motion-to-dismiss stage, “[c]ourts take judicial notice of matters of common

knowledge.” Ohio Bell Tel. Co. v. Pub. Util. Comm’n of Ohio, 301 U.S. 292, 301

(1937). And Plaintiffs’ arguments “regarding the inefficacy and dangers of masks

are unconvincing in the face of CDC guidance, of which the Court [should] take[]

judicial notice.” United States v. James, No. CR1908019001PCTDLR, 2020 WL

6081501, at *1 (D. Ariz. Oct. 15, 2020). Even if this Court takes judicial notice of

only the existence of that consensus—as opposed to the truth of it—the consensus

still suffices to establish a rational basis for the DHHS orders, which expressly rely

on “the advice of scientific and medical experts.” (12/18/20 DHHS Order p. 3, ECF

No. 27-1, PageID.747.) Sheffield v. City of Fort Thomas, Ky., 620 F.3d 596, 614 (6th

Cir. 2010) (“[T]o pass rational-basis scrutiny, ordinances need not be supported by

scientific studies or empirical data; nor need they be effective in practice. Rather, it

is enough that there is an evil at hand for correction, and that it might be thought

that the particular . . . measure was a rational way to correct it.” (cleaned up)).


II.   The mask requirement does not violate Plaintiffs’ right to
      substantive due process or equal protection.

      Similarly, the DHHS orders’ masking requirements do not violate Plaintiffs’

right to due process or equal protection.




                                            5
Case 1:20-cv-01016-PLM-SJB ECF No. 29, PageID.789 Filed 01/06/21 Page 10 of 15




      With respect to Plaintiffs’ substantive due process claim, Plaintiffs concede

that the rational basis standard applies. (Pls.’ Resp. Br. p. 17, ECF No. 27,

PageID.729.) Under that standard, they have the burden to “demonstrate that the

government action lacks a rational basis either by negativing every conceivable

basis which might support the government action, or by demonstrating that the

challenged government action was motivated by animus or ill-will.” Davis v. Prison

Health Servs., 679 F.3d 433, 438 (6th Cir. 2012) (cleaned up). Plaintiffs’ conclusory

response does neither. It asserts only that “the data upon which [Defendants] rely

has no rational or substantive relationship to this overburdensome order drawn

with arbitrary lines.” (Pls.’ Resp. Br. pp. 16–17, ECF No. 27, PageID.728-729.) This

argument is too threadbare to permit this claim to proceed, and this claim should be

dismissed. More important, Plaintiffs’ assertion is inaccurate. As set forth above,

the rational-basis standard is easily met here.

      Plaintiffs’ equal protection claim fares the same. Even after this Court

warned Plaintiffs that their argument was “conclusory” at the preliminary-

injunction stage, they again fail to do anything more than list the exceptions to the

masking requirement. (Pls.’ Resp. Br. p. 17, ECF No. 27, PageID.729.) Given the

State’s articulation of a rational basis for this portion of the DHHS order, the

burden falls on Plaintiffs to rebut every conceivable basis for the alleged disparate

treatment, and their response does not go far enough. The exceptions apply

universally; the masking exceptions are equally available to Plaintiffs. And a full-

time, in-person school does not comprise individuals “similarly situated” to those



                                           6
Case 1:20-cv-01016-PLM-SJB ECF No. 29, PageID.790 Filed 01/06/21 Page 11 of 15




who engage in discrete, brief activities, the nature of which requires temporarily

removing one’s mask. Nor are the risks comparable. Plaintiffs’ right to equal

protection has not been infringed.


III.   To the extent this Court disagrees that the Eleventh Amendment
       compels dismissal of Plaintiffs’ state-law claims, this Court should
       continue its prior decision to abstain from deciding those claims.

       In its December 16 order, this Court acknowledged that Plaintiffs’ state-law

claims “have not yet been considered by the Michigan courts” and, as a result, it

declined to address “a novel question of state law for the first time.” (12/16/20 Op.

& Order p. 6, ECF No. 24, PageID.698.) As Defendants have briefed, the Eleventh

Amendment compels dismissal of those state-law claims. But even if this Court

were to conclude otherwise, it should adopt the same prudence and respect for

federalism and comity reflected in its prior order and abstain from deciding them.

       Plaintiffs disagree. But they do so by appealing to “their rights protected by

[the] United States Constitution” as against those who “threaten these rights.”

(Pls.’ Resp. Br. p. 26, ECF No. 27, PageID.738.) This lands well wide of the mark,

as it speaks to the Court’s consideration of Plaintiffs’ federal claims. This Court

abstained, however, only from reaching Plaintiffs’ state-law claims, and Plaintiffs

offer nothing to cast doubt on the wisdom or propriety of that decision. (Notably,

Plaintiffs’ response to Defendants’ Eleventh Amendment defense suffers from the

same glaring flaw—the authority they cite stands only for the proposition that a

state official may be enjoined from violating federal law, and Plaintiffs’ state-law

claims do not allege that the Michigan statutes violate anything other than state

                                           7
Case 1:20-cv-01016-PLM-SJB ECF No. 29, PageID.791 Filed 01/06/21 Page 12 of 15




law.) And Plaintiffs’ assertion that they will be harmed by a “delay” attendant to

abstention is belied by their casual submission of their response brief a week after

the deadline, not to mention their ongoing ability to pursue their claims in the

proper state-court forum at any time.




                                          8
Case 1:20-cv-01016-PLM-SJB ECF No. 29, PageID.792 Filed 01/06/21 Page 13 of 15




                   CONCLUSION AND RELIEF REQUESTED

      For the foregoing reasons, as well as those more fully explained in their

motion to dismiss (ECF Nos. 13, 14), Defendants respectfully ask this Court to

dismiss Plaintiffs’ lawsuit in its entirety. Their federal claims are without merit,

and their state-law claims are barred by the Eleventh Amendment.

                                               Respectfully submitted,


                                               /s/ Daniel J. Ping
                                               Daniel J. Ping (P81482)
                                               Joseph T. Froehlich (P71887)
                                               Raymond O. Howd (P37681)
                                               Assistant Attorneys General
                                               Michigan Dep’t of Attorney General
                                               Attorney for Defendant MDHHS
                                               Director Gordon
                                               P.O. Box 30736, Lansing, MI 48909
                                               (517) 335-7632
                                               PingD@michigan.gov
                                               FroehlichJ1@michigan.gov
                                               HowdR@michigan.gov


                                               /s/ Ann M. Sherman
                                               Ann M. Sherman (P67762)
                                               Deputy Solicitor General
                                               Rebecca A. Berels (P81977)
                                               Assistant Attorney General
                                               Michigan Dep’t of Attorney General
                                               Attorneys for Defendant Dana Nessel
                                               P.O. Box 30212, Lansing, MI 48909
                                               (517) 335-7628
                                               ShermanA@michigan.gov
Dated: January 6, 2020                         BerelsR1@michigan.gov




                                           9
Case 1:20-cv-01016-PLM-SJB ECF No. 29, PageID.793 Filed 01/06/21 Page 14 of 15




           CERTIFICATE OF COMPLIANCE WITH LCIVR 7.2(C)

      In accordance with LCivR 7.2(c), this brief contains no more than 4,300

words. This document contains 2,853 words.

                                             Respectfully submitted,


                                             /s/ Daniel J. Ping
                                             Daniel J. Ping (P81482)
                                             Joseph T. Froehlich (P71887)
                                             Raymond O. Howd (P37681)
                                             Assistant Attorneys General
                                             Michigan Dep’t of Attorney General
                                             Attorney for Defendant MDHHS
                                             Director Gordon
                                             P.O. Box 30736, Lansing, MI 48909
                                             (517) 335-7632
                                             PingD@michigan.gov
                                             FroehlichJ1@michigan.gov
                                             HowdR@michigan.gov


                                             /s/ Ann M. Sherman
                                             Ann M. Sherman (P67762)
                                             Deputy Solicitor General
                                             Rebecca A. Berels (P81977)
                                             Assistant Attorney General
                                             Michigan Dep’t of Attorney General
                                             Attorneys for Defendant Dana Nessel
                                             P.O. Box 30212, Lansing, MI 48909
                                             (517) 335-7628
                                             ShermanA@michigan.gov
Dated: January 6, 2020                       BerelsR1@michigan.gov




                                        10
Case 1:20-cv-01016-PLM-SJB ECF No. 29, PageID.794 Filed 01/06/21 Page 15 of 15




                          PROOF OF SERVICE (E-FILE)

      I hereby certify that on January 6, 2020, I electronically filed the foregoing

document(s) with the Clerk of the Court using the ECF System, which will provide

electronic notice and copies of such filing of the following to the parties:

 Erin E. Mersino                             Bonnie G. Toskey
 Erin@greatlakesjc.org                       btoskey@cstmlaw.com

 Robert J. Muise
 rmuise@americanfreedomlawcenter.org

      A courtesy copy of the aforementioned document was placed in the mail

directed to: Judge Paul L. Maloney, 137 Federal Bldg., 410 W. Michigan Ave.,

Kalamazoo, MI 49007.

                                                /s/ Daniel J. Ping
                                                Daniel J. Ping (P81482)
                                                Assistant Attorney General
                                                Michigan Dep’t of Attorney General
                                                Attorney for Defendants Governor
                                                Whitmer and MDHHS Director Gordon
                                                P.O. Box 30736, Lansing, MI 48909
                                                (517) 335–7632
Dated: January 6, 2021                          pingd@michigan.gov




                                           11
